UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                      X

VICTOR REYES,individually and on
behalf of all others similarly situated,

                               Plaintiffs,
                                                             MEMORANDUM & ORDER
              - against -
                                                             2:17-cv-4719(RJD)(RML)
SEARS HOLDINGS CORPORATION; SEARS,
ROEBUCK & CO. and XPO LAST MILE,INC.,
successor-in-interest to 3PD,INC.,

                               Defendants.
                                                      X

DEARIE, District Judge:

       Plaintiff Victor Reyes ("Plaintiff or "Reyes"), on behalf of himself and others similarly

situated, brings New York Labor Law("NYLL")and unjust enrichment claims against Sears

Holdings Corporation, Sears, Roebuck & Company and XPO Logistics, Inc.("Defendants")

relating to certain delivery services provided by Reyes and his trucking company, Reyes

Trucking LLC, between 2008 and 2011. Specifically, Plaintiff alleges that in providing delivery

services for 3PD,Inc., the predecessor-in-interest to XPO Logistics, Inc.("Defendant" or

"XPO"), he was misclassified as an independent contractor, subject to unlawful wage deductions

and supplied with inaccurate wage statements. XPO now moves to dismiss the Complaint for

lack of subject matter jurisdiction because Plaintiff, who filed for Chapter 7 bankruptcy in 2012,

does not have standing to pursue his wage claims. Defendant argues Plaintiffs claims belong to

the bankruptcy estate and therefore must be pursued, if at all, by the Chapter 7 trustee. For the

reasons that follow, Defendant's motion is granted.
                                         BACKGROUND


       Plaintiffs company, Reyes Trucking LLC, provided delivery services for Sears products

between 2008 and 2011 through a delivery contract with 3PD,Inc.(now XPO). Defendant

required Reyes to form an incorporated entity as a condition of hiring him for delivery services.

Reyes Deck, EOF No. 55-1,       7-8. Plaintiff then signed a contract with Defendant in 2008

stating Reyes Trucking LLC,the "contract carrier," was "engaged as an independent contractor,"

and performed delivery services pursuant to the contract until 2011. Ex. 3, ECF No. 54-5, at 2,

12. In November 2012, Plaintiff filed for Chapter 7 bankruptcy and did not identify a cause of

action or interest in any claim against Defendant in his bankruptcy petition. In 2013, Bankruptcy

Judge Grossman entered a final decree discharging Plaintiffs debts and creditor claims in the

amount of$365,804.77 and closed administration ofthe bankruptcy estate.            Bankruptcy Dkt.

No. 8-12-76916-reg. Four years later, in 2017, Plaintiff commenced this NYLL action in federal

court on the principal basis that as a result of his classification as an "independent contractor"

Defendant underpaid him for at least three years.

                                      LEGAL STANDARD


       "A case is properly dismissed for lack of subject matter jurisdiction under Rule 12(b)(1)

when the district court lacks the statutory or constitutional power to adjudicate it." Makarova v.

United States. 201 F.3d 110, 113(2d Cir. 2000). A plaintiffs standing constitutes "a limitation

on the authority of a federal court to exercise jurisdiction" and is thus properly addressed as part

of a Rule 12(b)(1) motion. All. For Envtl. Renewal Inc. v. Pvramid Crosseates Co.. 436 F.3d 82,

88 n.6 (2d Cir. 2006). Indeed, the district court only has the power to resolve actual "cases or

controversies," which require "the presence of adverse interests between parties who have a

substantial personal stake in the outcome of the litigation." Bradv v. Basic Research. LLC, 101
F. Supp. 3d 217, 227(E.D.N.Y. 2015). Therefore, a party seeking to litigate a case or

controversy must "assert his own legal rights and interests and cannot rest his claim to relief on

the legal rights or interests of third parties." Wight v. Bank Am. Corp.. 219 F.3d 79, 86(2d Cir.

2000)

        To this end,"a plaintiff must allege facts that affirmatively and plausibly suggest that it

has standing to sue" to overcome a defendant's Rule 12(b)(1) motion. Bradv. 101 F. Supp. 3d at

227. In ruling on such a motion, the Court "must accept as true all material factual allegations in

the complaint and refrain from drawing inferences in favor of the party contesting jurisdiction."

Mintz V. Transworld Svs. Inc.. 2016 WL 4367221, at *3(E.D.N.Y. May 16, 2016). The Court

may also consider materials outside the pleadings without converting the Rule 12(b)(1) motion

into a motion for summary judgment under Rule 56. Id.(citing Pvramid Crossgates Co.. 436

F.3d at 88 n.8). "The party advocating jurisdiction bears the burden of establishing its existence

by a preponderance of the evidence." Id. at *3.

        In the bankruptcy context, the party with "legal rights or interests" in the property of the

bankruptcy estate is the bankruptcy trustee, not the debtor himself. Wight, 219 F.3d at 86; see

also Chartschlaa v. Nationwide Mut. Ins. Co.. 538 F.3d 116, 122(2d Cir. 2008). This is because

when a debtor files a bankruptcy petition,"all legal or equitable interests of the debtor in

property as of the commencement ofthe case" become property of the bankruptcy estate. 11

U.S.C. § 541(a)(1). Property of the bankruptcy estate encompasses "every conceivable interest

of the debtor, future, nonpossessory, contingent, speculative, and derivative," and includes

"pending and future or potential causes of action." Chartschalaa. 538 F.3d at 122. "Pending and

future or potential causes of action" include legal claims that are "complete and present" as of

the commencement of the bankruptcy, Citv of New York v. FedEx Ground Package Svs.. Inc..
91 F. Supp. 3d 512, 521-22(S.D.N.Y. 2015), or that are commenced post-bankruptcy but are

"sufficiently rooted in the debtor's pre-bankruptcy past," Jackson v. Novak.593 F.3d 171, 176

(2d Cir. 2010).

                                           DISCUSSION


    I.      The Bankruptcy Estate, Not Plaintiff, Has Standing to Pursue Plaintiffs NYLL
            Claims.


            A. Plaintiff's NYLL Claims Accrued Pre-Bankruptcy, Should Have Been Disclosed
               and Now Belong to the Bankruptcy Estate.

         Defendant argues, and Plaintiff concedes,"that the facts supporting [Plaintiffs] wage and

hour claims based on his misclassification as an independent contractor occurred prior to the

bankruptcy." Def. Br. ECF No. 54-1, at 6. However, whereas Defendant contends Plaintiffs

potential NYLL claims should have been disclosed in Plaintiffs bankruptcy petition and are now

part of the bankruptcy estate. Plaintiff argues that because he did not know he had NYLL causes

of action when he filed his petition, he was absolved of any disclosure obligation and now

maintains standing to pursue his claims in federal court.

         For a cause of action to trigger a disclosure obligation the plaintiff-debtor's cause of

action must "accrue[] under applicable state law" pre-bankruptcy. In re Ross, 548 B.R. 632,638

(Bankr. E.D.N.Y. 2016). "[Tjhe standard rule is that a claim accrues when the plaintiff has a

complete and present cause of action," id.(quoting Wallace v. Kato, 549 U.S. 384, 388 (2007)),

which exists where "the elements necessary to commence the action under state law [are] present

as of the date of Plaintiffs bankruptcy petition," id. at 635. For an unpaid wage claim based on

an individual's classification as an independent contractor, this occurs where (i) the Plaintiff

"learned that he was being classified as a leased employee or independent contractor," Reches v.

Morgan Stanlev & Co. Inc.. 687 F. App'x 49, 50(2d Cir. 2017), and, as a result,(ii) is underpaid
"on the regular payday immediately following the work period for which services were

rendered," Shu Oin Xu v. Wai Mei Ho. 111 F. Supp. 3d 274, 277-78 (E.D.N.Y. 2015).

       Plaintiff learned he was classified as an independent contractor in 2008. He signed a

contract on April 21, 2008, stating, on the first page, that he was "engaged as an independent

contractor." Exhibit 3, ECF No. 54-5, at 2,12; Reches. 687 F. App'x at 50. Next, Plaintiff was

purportedly underpaid as a result of this classification at the latest on the "regular payday"

immediately preceding the termination of his delivery services in 2011. Shu Oin Xu. 111 F.

Supp. 3d at 277-78. However, Plaintiff did not file his bankruptcy petition until 2012—at least a

year, if not more, after the facts underlying his NYLL causes of action transpired. Plaintiffs

NYLL claims therefore "accrued" pre-bankruptcy because he had a "complete and present"

action for unpaid wages prior to filing his petition. Wallace. 549 U.S. at 388; Ross. 548 B.R. at

638. Accordingly, absent an equitable theory that might allow Plaintiff to recoup standing, his

NYLL claims should have been disclosed in his bankruptcy petition and now constitute property

of the bankruptcy estate, to be administered by the bankruptcy trustee. Kohlbrenner v. Victor

Belata Belting Co.. Inc.. 1998 WL 328639, at *2(W.D.N.Y. June 3, 1998)("Because [plaintiff-

debtor] filed the Petition after the accrual of her claims against [the defendant], such claims are

property ofthe Estate"); Ouiros v. Polow. 135 A.D.2d 697,699-700(N.Y. App. Div. 1987)

("The cause of action accrued well before the plaintiffs discharge in bankruptcy and should have

been listed...Having failed to properly disclose this unliquidated claim, the plaintiff is precluded

from pursuing it"); Schepmoes v. Hilles. 122 A.D.2d 35, 36-37(N.Y. App. Div. 1986)

(dismissing complaint because "[a] bankruptcy debtor may not fail to schedule or withhold from

his trustee all knowledge of certain property, thereby precluding the potential benefit of the
property from accruing to his creditors, and then, after obtaining a release from his debts, assert

title to the property"(citing First Nat'l Bank of Jacksboro v. Lasater, 196 U.S. 115, 119(1905))).

            B. Whether PlaintiffKnew or Should Have Known the Legal Significance ofthe
               Facts Underlying His NYLL Claims Does Not Change the Status ofThose Claims
               as Property ofthe Bankruptcy Estate.

        Plaintiff argues that whether or not he had and disclosed "complete and present" causes

of action pre-bankruptcy should not affect the Court's standing analysis because he was only

required to disclose "known causes of action" and he had "no knowledge of his statutory wage

claims at the time he filed his Bankruptcy petition" because he did not know he had been

misclassified as an independent contractor and "was never advised...that he had potential

statutory wage claims based upon a misclassification theory." PI. 0pp. Br., EOF No. 55, at 6-7.

As a result. Plaintiff asserts, his claims did not accrue pre-bankruptcy and need not be dismissed

for lack of standing. Defendant counters that (i) Plaintiff"conflat[es] the elements of and

defenses to equitable estoppel with bankruptcy standing," Def. Br. EOF No. 54-1, at 8,(ii) there

is no statutory requirement that a Plaintiff have knowledge of a cause of action for it to accrue

pre-bankruptcy, Def. Reply Br., ECF No. 56, at 3, and (iii) in any event, Plaintiff confuses the

existence "of thefacts underlying [his] claim," with whether he understood those facts created a

legal cause ofaction^ the latter of which is not relevant to the Court's standing analysis, id. at 4.

       First, there is no formal "knowledge" requirement to trigger a disclosure obligation under

the Bankruptcy Code and Plaintiffs lack of knowledge of the legal significance of the facts

underlying his NYLL claims cannot be used to revive standing. Though some courts have

articulated "knowledge" in the bankruptcy disclosure context to mean that the plaintiff-debtor

"knew or should have known of th[eir] causes of action against defendants prior to commencing

the bankruptcy proceeding," Dischiavi v. Calli. 68 A.D.3d 1691, 1692(N.Y. App. Div. 2009),
this articulation obfuscates the fact that what a plaintiff-debtor "should have known" overlaps

substantially with whether the plaintiff-debtor's "complete and present action" accrued pre-

bankruptcy. Id (citing Dvnamics Corp. of America v. Marine Midland Bank-New York.69

N.Y.2d 191, 197(1987)(concluding plaintiff-debtor "knew or should have known of its claims

against [defendant]" because plaintiff-debtor "possessed sufficient information to have disclosed

these causes of action"); see also Whelan v. Longo, 23 A.D.Sd 459,460(N.Y. App. Div. 2005),

affd 7 N.Y.Bd 821 (2006)(rejecting "conclusory allegations that a plaintiff did not disclose a

cause of action in a prior bankruptcy proceeding because the plaintiff was not aware of the facts

giving rise to the cause of action"). The plaintiff-debtor should know of the facts underlying a

potential cause of action, absent some act of concealment by the defendant, when those facts

come to fruition—^the same moment a "complete and present action" accrues. Ross. 548 B.R. at

635 ("complete and present action" existed not when the debtor knew she had a legally

cognizable injury but when "the elements necessary to commence an action under state law"

were "present"k see also Lanointe v. Target Corp.. 2017 WL 1397311 (N.D.N.Y. Feb. 14, 2017)

(even if the debtor does not know "the legal basis for the cause of action," debtor will not be

absolved of disclosure obligation (citing Sea Trade Co. Ltd. v. Fleet Boston Fin. Corp.. 2008 WL

4129620, at *12(S.D.N.Y. Sept. 4, 2008))).

        Unlike Ross, where the debtor's cause of action did not exist pre-bankruptcy because she

did not develop a legally cognizable injury until after she filed her petition, here, all of the facts

underlying Plaintiffs NYLL causes of action did exist, and thus his claims accrued, pre-

bankruptcy. Even if Plaintiff was not aware that those facts created a legally cognizable injury,

he cannot escape from the fact that his classification as an independent contractor—a fact he

knew—ultimately created a potential cause of action before he filed his bankruptcy petition.
Compare with Ross. 548 B.R. at 640-41 (implanted medical device constituted an injury when,

post-bankruptcy, it became a harm recognized by the medical community, and therefore failure-

to-wam cause of action did not accrue pre-bankruptcy).

          Similarly, the Court's reasoning for rejecting an equitable tolling argument in Gustafson

 V. Bell Atlantic Corp. is particularly relevant here. 171 F. Supp. 2d 311 (S.D.N.Y. 2001). There,

the plaintiff unsuccessfully invoked the doctrine of equitable tolling to extend the NYLL statute

of limitation. Plaintiff argued defendants concealed his overtime claim by "affirmatively and

repeatedly misleading him that he was an independent contractor with no right to statutory

overtime." Id. at 323 However, the Court concluded because (i) plaintiff "underst[ood] he was

treated as an independent contractor for purposes of payment and compensation," and (ii) there

was "no suggestion...defendants attempted to conceal this fact from him,""plaintiff knew the

facts that would comprise a cause of action under [the NYLL]...even if he did not know that he

had a legal claim" and could not proceed on an equitable tolling theory. Id. Here, Plaintiff also

alleges he was underpaid as a result of his classification as an independent contractor, and, like

Gustafson. he also "knew the facts that would comprise a cause of action under...New York

law" because his contract stated he was an "independent contractor." Id. Moreover, there is

nothing to suggest "defendants attempted to conceal" Plaintiffs classification from him, and the

mere fact that he did not know such a classification might give rise to a legal claim cannot now

be used to revive standing. Cf id.'




'Plaintiffs citation to Pealo v. AAF McQuav. Inc.. 140 F. Supp. 2d 233(N.D.N.Y. 2001)to support his lack of
knowledge defense is also unavailing. In Pealo. counsel, in an effort to cure plaintiffs failure to disclose, reopened
the bankruptcy estate and "obtained the Bankruptcy Court's permission to represent the interests of the bankruptcy
trustee in the instant action." 140 F. Supp. 2d at 237. Here, there is no attempt to "represent the interests ofthe
bankruptcy trustee"—the very reason why the trustee, not the debtor, has standing to begin with. Therefore,
Plaintiff cannot use Pealo's rationale as an end run around his disclosure obligations under the Bankruptcy Code.

                                                           8
        Second, ignorance of the law fares no better for Plaintiff.      United States v. Kubrick.

444 U.S. Ill, 122(1979)("We are unconvinced that for statute of limitations purposes a

plaintiffs ignorance of his legal rights and his ignorance of the fact of his injury or its cause"

should toll a plaintiffs limitations period). Where the plaintiff is "in possession of the critical

facts" or "[t]here are others who can tell him if he has been wronged, and he need only ask," he

cannot revive standing by claiming ignorance of the law. Id. Plaintiff knew his contract

classified him as an independent contractor and he knew how much he was being paid. Plaintiff

could have asked Defendant why he was being classified as an independent contractor before

signing his contract, but he cannot now use ignorance of a term prominently featured in a signed

agreement to collect a post-bankruptcy windfall that should otherwise be distributed among his

creditors. To reward Plaintiffs ignorance would create a loophole for the unscrupulous debtor to

evade his creditors following bankruptcy. Goldson v. Krai. Clerkin. Redmond. Rvan. Perrv &

Van Etten. LLP. 2014 WL 1910624, at *4(S.D.N.Y. 2014)("The efficient administration of the

bankruptcy system depends on bankruptcy courts, trustees, and creditors all having full and

complete information regarding the assets and liabilities of debtors. Debtors therefore have the

affirmative and ongoing duty to disclose all of their assets"). And,though Plaintiff claims

Whitehurst v. 230 Fifth. Inc.. 998 F. Supp. 2d 233(S.D.N.Y. 2014) revives a plaintiff-debtor's

standing to "pursu[e] claims of which he was truly ignorant at the time of his petition,"

Whitehurst at most only suggests such a theory might, under some circumstances, be viable,

without deciding whether the plaintiff-debtor in that case had standing on that basis. Id. at 257

(noting that while "there is at least a colorable argument that a debtor...should not be precluded

from pursuing claims of which he was truly ignorant at the time of his petition" the Court need
not decide as much because the plaintiff-debtor's bankruptcy petition "was dismissed on the

grounds of his own unreasonable delay" and his debts were never discharged).

       Plaintiffs lack of knowledge and ignorance of the legal significance of the facts

underlying his NYLL causes of action do not alter their status as property of the bankruptcy

estate. Plaintiffs purported defenses attempt to artificially manipulate when his causes of action

accrued without a legal or equitable basis, even though the timing of the facts underlying those

causes of action remain immobile.

           C. The New York Fair Play Act Does Not Change the Status ofPlaintiffs Claims as
              Property ofthe Bankruptcy Estate.

       In the alternative, Plaintiff argues his claims did not accrue until 2014, after the filing of

his bankruptcy petition, when New York's Fair Play Act("the Act") became effective. Plaintiff

claims the Act created his causes of action; however, as Defendant responds, the Act merely

codified a new standard for determining whether a particular plaintiff is an independent

contractor or an employee in a wage and hour action under the NYLL, but it does not create a

new cause of action. N.Y. Labor Law article 25-B. Prior to the Act's passage, courts applied the

common law "control test" to determine whether a plaintiff was an independent contractor or an

employee. Bvnoe v. Cipriani Grp. Inc.. 1 N.Y.3d 193, 198(N.Y. 2003). Replacing the control

test, the Act establishes (i) a "statutory presumption that a person performing services for a

commercial goods transportation contractor shall be classified as an employee unless it is

demonstrated that such person is an independent contractor or a separate business entity, and (ii)

the "ABC test" for individuals and the "separate business entity test" for incorporated businesses

to determine whether the employee presumption could be overcome. N.Y. Labor Law § 861-c;




                                                 10
NY GO Express. Inc. v. New York State Insurance Fund. 77 N.Y.S.3d 854,856(N.Y. Sup. Ct.

2018). Neither ofthese tests create an independent cause of action.^
          The Act did not create Plaintiffs causes of action—his legal claims arise out of other

provisions of the New York Labor Law that pre-date his bankruptcy petition. N.Y. Labor Law

§§ 193, 195, 198; Compl., ECF No. 1,              49, 52, 54. Because the Act merely codifies a new

standard for evaluating already existing causes of action, the fact it was passed post-bankruptcy

does not excuse Plaintiffs failure to disclose or otherwise revive Plaintiffs standing to pursue

NYLL wage claims in federal court.

    II.      The Doctrine of Equitable Estoppel Does Not Preclude Defendant from Asserting a
             Standing Defense.

          "The doctrine of equitable estoppel is properly invoked where the enforcement of the

rights of one party would work an injustice upon the other party due to the latter's justifiable

reliance upon the former's words or conduct." Kosakow v. New Rochelle Radiologv Assocs.,

274 F.3d 706, 725 (2d Cir. 2001). Plaintiff claims the Defendant contracted with his business to

conceal the fact that it was Plaintiffs dejure employer and to create the appearance that Plaintiff

was an independent contractor. PI. 0pp. Br., ECF No. 55, at 13. In Plaintiffs view, it would be

unjust to allow Defendant, who concealed Plaintiffs wage claims under the guise of a corporate

contract, to move to dismiss those claims on the basis that Plaintiffconcealed those same claims

from his creditors. However, Defendant responds that the doctrine of equitable estoppel does not

apply where, as here,"the misrepresentation or act of concealment underlying [Plaintiffs]

estoppel claim is the same act which forms the basis of the Plaintiffs underlying causes of



- Plaintiffs counsel's descriptions ofthe Act during oral argument belie his assertion that the Act creates a new
cause of action. The Act accomplishes what counsel readily acknowledged at oral argument—it clarifies a particular
"policy" objective to protect employees in the trucking industry, and it "expands" rights that already exist under the
NYLL. However, neither ofthese goals create a new cause of action.

                                                          11
action." Bristol Village. Inc. v. Louisiana-Pacific Corp.. 170 F. Supp. 3d 488,497(W.D.N.Y.

2016); Tenamee v. Schmukler, 438 F. Supp. 2d 438,445(S.D.N.Y. 2006)("New York law is

clear that the same act of non-disclosure cannot underlie both the argument for estoppel and the

related cause of action").

       Defendant is correct. Equitable estoppel requires at least two wrongful acts—(i) covering

up an earlier wrongdoing to prevent plaintifffrom (ii) suing on the initial wrong. Smith v. Smith,

830 F.2d 11, 13(2d Cir. 1987)("The doctrine of equitable estoppel usually comes into play

when some conduct by a defendant after his initial wrongdoing has prevented the plaintifffrom

discovering or suing upon the initial wrong"(emphasis added)))—and to conflate the two would

mean "the mere assertion of an underlying wrongful act would always trigger equitable

estoppel," Abercrombie v. College. 438 F. Supp. 2d 243, 266(S.D.N.Y. 2006). Cf. Shu Qin Xu,

111 F. Supp. 3d at 279 ("failure to post notices or provide Plaintiff with statements of hours

worked and wages earned" was an "insufficient basis for equitable tolling, as it would provide

for equitable tolling whenever a defendant violated FLSA and NYLL by failing to post notices or

provide statements of hours and wages").

       Plaintiffs equitable estoppel argument is premised on his allegation that Defendant

classified him as an independent contractor to conceal his low wages. However, Plaintiffs

classification as an independent contractor also forms the basis of his NYLL claims and Plaintiff

does not allege Defendant took any separate act to conceal his allegedly improper classification.

To the contrary, the contract between Plaintiff and Defendant explained Plaintiff was an

independent contractor. Plaintiff may have been asked to form an incorporated entity, which

facilitated his classification as an independent contractor, but that request(i) came before not

after Plaintiffs classification as an independent contractor. Smith. 830 F.2d at 13, and


                                                12
(ii) Defendant did not conceal in the contract, or otherwise, Plaintiffs classification. Because

the alleged "act of concealment" is the same act underlying Plaintiffs NYLL claims. Plaintiff

cannot invoke the doctrine of equitable estoppel to revive his standing.

                                         CONCLUSION


       Defendant's motion to dismiss Plaintiffs Complaint for lack of standing is granted. And,

because without standing the Court lacks subject-matter jurisdiction "to entertain the suit"

Plaintiffs claims against the non-moving Defendants are also dismissed. In re Indu Craft. Inc..

630 F. App'x 27,28(2d Cir. 2015)("It is well-established that a district court may raise the issue

of standing sua sponte"). Plaintiffs NYLL causes of action accrued pre-bankruptcy and should

have been disclosed in his bankruptcy petition. That Plaintiff knew the facts underlying his

causes of action but did not understand or was ignorant of their legal significance is not enough

to revive standing. Nor can Plaintiff invoke the doctrine of equitable estoppel to claim his

independent contractor classification is an "act of concealment" capable of estopping

Defendant's standing defense. Accordingly, the bankruptcy estate trustee, not Plaintiff, has an

interest in Plaintiffs NYLL causes of action and Plaintiff does not have standing to pursue his

NYLL claims in federal court.


SO ORDERED.


Dated: Brooklyn, New York
       August       2019                             s/ Raymond J. Dearie


                                                     RAYNiQHLKl. DEARIE
                                                     United States District Judge




                                                13
